Title: From Thomas Jefferson to John Page, 21 June 1804
From: Jefferson, Thomas
To: Page, John


          
            Sir
            Washington June 21. 1804.
          
          It appearing that Philip Williams & Jacob Ray charged with having committed a felony within the district of Columbia, have fled from justice, and have been found and arrested in the state of Virginia, it has become my duty on behalf of the said district to demand that the said Philip & Jacob be delivered up in order that they may be removed to the said district to be proceeded against according to law; which demand is hereby accordingly made, the necessary affidavits inclosed, and a person duly authorised to attend and recieve the said fugitives on the order of your Excellency, to whom I tender assurances of my high consideration and respect.
          
            Th: Jefferson
          
        